Exhibit 10.1

EMPLOYMENT AGREEMENT BETWEEN REGEN BIOPHARMA, INC. AND THOMAS ICHIM

THIS EMPLOYMENT AGREEMENT (the "Agreement") dated as of January 14, 2015 is
entered into between Regen BioPharma, Inc., a Nevada corporation, (the
"Company") and Thomas Ichim ("Employee").

 

WITNESSETH:

WHEREAS, Employee and the Company desire to enter into an agreement providing
for the employment by the Company of Employee upon the terms provided herein.

REPRESENTATIONS AND WARRANTIES:

 

A) Company hereby represents and warrants to Employee as follows;

(i) Corporate Existence of Company. Company:

(a) is a corporation duly formed, validly existing and in good standing under
the laws of the State of Nevada and

(b) has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement.

 

(ii) No Conflicts. None of the execution, delivery and performance of this
Agreement by Company, or the consummation or the transactions
contemplated hereby and thereby

 

(a) constitute or will constitute a violation of the organizational documents of
Company,

(b) constitutes or will constitute a breach or violation of, or a default (or
an event which, with notice or lapse of time or both, would constitute such a
default) under, any indenture, mortgage, deed of Company, loan
agreement, lease or other agreement or instrument to which Company is a party or
by which Company or any of its properties may be bound,

(c) violates or will violate any statute, law or regulation or any
order, judgment, decree or injunction of any court or Governmental Authority
directed to Company or any of its properties in a proceeding to which its
property is or was a party.

 

(B) Employee hereby represents and warrant to Company as follows:

(i) No Conflicts. None of the execution, delivery and performance of this
Agreement by Employee, or the consummation of the transactions contemplated
hereby and thereby

(a) constitutes or will constitute a breach or violation of, or a default (or an
event which, with notice or lapse of time or both, would constitute such a
default) under, any indenture, mortgage, deed of Trust, loan agreement, lease or
other agreement or instrument to which Employee is a party or by which Employee
or any of its properties may be bound,

(b) violates or will violate any statute, law or regulation or any order,
judgment, decree or injunction of any court or Governmental Authority directed
to Employee or any of their properties in a proceeding to which its property is
or was a party.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements set forth herein, the parties hereto, intending to be legally bound,
hereby agree as follows:

1. Employment. During the Employment Period (as defined in Section 2), the
Company hereby employs Employee and Employee hereby accepts employment.

2. Term. The Term of this Agreement shall commence on January 14, 2015 and shall
expire on January 13, 2018 unless sooner terminated in accordance with the
provisions of Section 6 hereof; provided, however, that the term of this
Agreement may be extended by mutual agreement. The period from the commencement
of the term of this Agreement to the date of its expiration or sooner
termination shall be considered to be the “Employment Period" hereunder.

3. Duties. Employee shall be granted the title of Chief Scientific Officer of
the Company subject to the authority of the Company's Chief Executive Officer
(the "CEO"), Employee shall perform such duties commensurate with his offices
and as directed by the CEO such duties to include, but not be limited to:

See Schedule 1.

During the Employment Period, Employee shall perform his duties hereunder in a
diligent manner, subject to the provisions of Schedule 1 of this Agreement;
devoting such amount of his business time, attention and efforts to the affairs
of the Company within the scope of his employment as is necessary for the proper
rendition of such service and shall use his best efforts to promote the best
interests of the Company. Employee's services shall be rendered when and as
required by the CEO and in accordance with his instructions, direction and
control.

It is agreed that Employee will only devote such time as to effectively conduct
duties and responsibilities associated with this position pursuant to this
Agreement.

4. Compensation Salary. During the Employment Period, Company shall pay Employee
salary at the rate of (i) $10,000 per month prorated for any partial employment
month ("Salary"). Salary shall be paid on a monthly basis (“Payday”) or, in the
event that Payday falls on a Saturday, Sunday or holiday, on the next business
day. Salary may be paid, at the Company’s sole discretion, either in

 

(a)        cash, or

(b)        shares of the Company’s common stock (“Stock Payment”)

 

Employee acknowledges that any Stock Payments issued pursuant to this Agreement
that are not registered pursuant to the Securities Act of 1933 shall constitute
“restricted securities” as that term is defined in Rule 144 promulgated under
the Securities Act of 1933, and shall contain the following restrictive legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.

 

The Company may register any Stock Payment pursuant to the Securities Act of
1933, but is not obligated to do so pursuant to this Agreement.

 

5. Benefits.

a. During the Employment Period, Employee shall be entitled to participation in
any profit sharing plan, retirement plan, group life insurance plan or other
insurance plan, medical expense plan, medical and dental insurance and other
benefit arrangements maintained by the Company for its employees generally and,
if applicable, their family members. In addition, Employee shall be entitled to
two weeks paid vacation (“Vacation”) subject to (i) the completion of 12 full
months of employment pursuant to this Agreement and (ii) having given fourteen
days prior notice to the Company of Employee’s intent to Vacation.

b. Stock Compensation. Employee shall receive 6,000,000 newly issued common
shares of the Company upon execution of this agreement (“Signing Shares”). The
shares shall be subject to a vesting schedule (see Schedule 2.).

Employee acknowledges that any Signing Shares issued pursuant to this Agreement
will not be registered pursuant to the Securities Act of 1933 , shall constitute
“restricted securities” as that term is defined in Rule 144 promulgated under
the Securities Act of 1933 and shall contain the following restrictive legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.

6. Termination.

a. Employee's employment hereunder shall terminate upon the earlier of:

(i) the expiration of the Employment Period,

(ii) the death of Employee,

(iii) the expiration of a continuous period of thirty (30) calendar days during
which Employee is unable to perform his material duties due to physical or
mental incapacity,

(iv) termination by the Company due to “just cause,”

(v) termination by Employee due to a material breach of this Agreement by the
Company . The exercise of the right of the Company or Employee to terminate this
Agreement pursuant to clauses (iv) or (v) hereof, as the case may be, shall not
abrogate the rights and remedies of the terminating party in respect of the
breach giving rise to such termination.

b. "Just cause" hereunder shall be defined and limited to mean:

(i) Employee's failure or refusal, as determined by either the CEO in his sole
discretion, to perform specific directives of the CEO which are consistent with
the scope and nature of Employee's duties and responsibilities as set forth
herein (including the duties described in Section 3), which failure or refusal
continues after notice thereof and a reasonable time to cure; such reasonable
time to be determined by the CEO.

(ii) Employee's conviction for a felony or any crime involving moral turpitude,
fraud, or misrepresentation, or the presentation of proof satisfactory to the
CEO in the exercise of its reasonable judgment of Employee's misappropriation or
embezzlement of funds or assets from the Company;

(iii) any intentional act having the purpose and effect of injuring the
reputation, business or business relationships of the Company in any material
respect; and

(iv) any breach by Employee of any material provision of this Agreement,
including, without limitation, the restrictive covenants contained in Section 7
hereof.

c. In the event of any dispute regarding the existence of Employee's incapacity
hereunder, the matter wil1 be resolved by the determination of a physician
qualified to practice medicine in California selected by the CEO. For this
purpose, Employee will submit to appropriate medical examinations.

d. If Employee's employment hereunder is terminated pursuant to Section 7, the
Company shall have no further obligations or liabilities hereunder.

7. Restrictive Covenant.

a. Non-disclosure. Employee has, and during the Employment Period will have,
access to confidential information and trade secrets of the Company and its
subsidiaries (the "Confidential Information") that may include, among other
things:

(i) Financial information

(ii) Supply and services information

(iii) Marketing information

(iv) Personnel information

(v) Customer information

(vi) Product information

(vii) The Company’s procedures, systems, policies and processes of operation.

Employee shall at all times during his employment by the Company and thereafter
hold in strictest confidence any and all Confidential Information that may have
come or may come into Employee's possession or within Employee's knowledge.
Employee agrees that neither he nor any person or entity, directly or
indirectly, controlled by or under common control with the Employee (an
"Affiliate")will for any reason, except in the course of performing his duties
hereunder, for himself or any other person, use or disclose to anyone, exclusive
of Company employees, agents, representatives, or independent consultants to the
Company or any of its subsidiaries or Affiliates of the Company, any
Confidential Information; provided, however, that Employee may disclose
Confidential Information which (i) has become generally available to the public
other than as a result of a breach of this Agreement by Employee or (ii)
Employee is compelled to disclose pursuant to subpoena or an order by a court
competent jurisdiction; provided that, if Employee is so required to disclose
any Confidential Information pursuant to the foregoing clause (ii), Employee
shall provide advance written notice to the Company, to the extent possible, to
allow the Company to seek an appropriate protective order therefore (iii)
Potential advisors, employees, or investors of the Company where there is a
reasonable expectation of confidentiality. All Confidential Information shall
remain the Company's property and shall be returned (or, at the Company's
option, destroyed) upon the Company's written request.

b. Non-Solicitation of Employees. Employee agrees that from the date hereof and
continuing for a period of three years following the termination of this
Agreement for whatever reason (the "Non-Compete Period"), neither Employee nor
any Affiliate of Employee will solicit or hire for employment any officer,
director or employee of the Company who was employed by the Company at any time
within twelve months prior to the act of solicitation.

c. Non-Competition. Employee agrees that, other than with the approval of the
CEO, which approval shall not be unreasonably withheld, during the Employment
Period, neither Employee nor any Affiliate of Employee will, directly or
indirectly, become a shareholder, director, officer, agent, partner or employee
of, or otherwise hold any ownership interest in, any person, firm or entity
engaged in any Competitive Business (as defined below), engage as a sole
proprietor in any Competitive Business, act as a consultant to or assist any of
the foregoing or otherwise engage or participate in any Competitive Business;
provided, however, that the foregoing shall not prohibit the ownership by
Employee of less than ten percent (10%) of the outstanding shares of the stock
of any corporation engaged in any Competitive Business, which shares are
regularly traded on a national securities exchange or in any over-the-counter
market. For the purpose hereof, "Competitive Business" means the ownership,
operation, development, marketing of the services related to, or management of
cellular therapeutics within the United States.

d. Consideration, Relief, Reformation; Severability. The Company has
specifically bargained for the covenants set forth in this Section 7 in
consideration for the compensation, experience, and information that Employee
will gain or receive in connection with his employment by the Company. Employee
agrees that the covenants set forth herein will not preclude Employee from
engaging in any lawful profession, trade or business or from being gainfully
employed necessary to provide Employee, his family members and dependents a
standard of living to which he and they have been accustomed and may expect.
Employee acknowledges and agrees that the restrictive covenants in this Section
6 have been specifically negotiated, are reasonable in all respects, including,
without limitation, their geographic scope and duration, and may be enforced by
specific performance or otherwise. Employee shall not raise any issue of
reasonableness as a defense in any proceeding to enforce any of such covenants.
Notwithstanding the foregoing, in the event that a covenant included in this
Agreement shall be deemed by any court to be unreasonably broad in any respect,
it shall be modified or limited in its geographic scope, duration or otherwise
to the extent necessary to make it reasonable while preserving its restrictive
nature to the maximum degree possible and shall be enforced accordingly;
provided however, that if, notwithstanding the foregoing, a court of competent
jurisdiction shall hold any of the covenants contained in Sections 7 (a), (b) or
(c) to be unenforceable (as so modified), then the unenforceable covenant shall
be deemed eliminated from the provisions of this Agreement for the purpose of
those proceedings to the extent necessary to permit the remaining covenants to
be enforced so that the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected thereby.

8. Developments.

Employee hereby assigns to the Company his entire right, title and interest in
all know how, discoveries and improvements, customer lists, trade secrets and
ideas, writings and copyrightable material, which may be conceived by Employee
or developed or acquired by him during the term of this Agreement, which may
pertain directly to the Company's business and were developed with Company
resources. Employee agrees to promptly and fully disclose in writing all such
developments. Employee will, upon the Company's request, execute, acknowledge
and deliver to the Company all instruments and do all other acts which are
necessary or desirable to entitle the Company to all rights in the foregoing and
enable the Company to file and prosecute applications for, and to acquire,
maintain and enforce all letters, trademark registrations or copyrights with
respect to the foregoing in all countries.

9. Remedies.

Employee acknowledges that any material breach of this Agreement will cause
irreparable harm to the Company, that such harm will be difficult if not
impossible to ascertain, and that the Company shall be entitled to equitable
relief, including injunction, against any actual or threatened breach hereof,
without bond and without liability should such relief be denied, modified or
vacated. Neither the right to obtain such relief nor the obtaining of such
relief shall be exclusive of or preclude the Company from any other remedy.

10. Legal Counsel.

Employee acknowledges that Employee has carefully read this Agreement and
understands all of the terms hereof and that Employee has been given
the opportunity to discuss this Agreement with Employee's private legal counsel
and has availed himself of that opportunity to the extent Employee wishes to do
so.

11. Notices.

All notices, requests and other communications under this Agreement shall be in
writing and shall be deemed to have been received five business days after
having been deposited in the United States Mail and enclosed in a registered or
certified post-paid envelope; one day after having been sent by overnight
courier on a business day or otherwise at the open of business on the next
succeeding business day; when personally delivered or sent by facsimile
communications equipment of the sending party on a business day or otherwise at
the open of business on the next succeeding business day; and, in each
case, addressed to the respective parties at the addresses stated below or to
such other changed addresses that the parties may have fixed by notice in
accordance herewith.

If to the Company:

Regen BioPharma, Inc.

4700 Sprint Street, Suite 304

La Mesa, CA 91942

Attn: David Koos, CEO

 

If to Employee:

Thomas Ichim

9255 Towne Centre Drive, #450

San Diego, CA 92121

 

12. Waiver of Breach.

A waiver by the Company or Employee of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the other party.

13. Entire Agreement.

This instrument contains the entire agreement of the parties with respect to
the subject matter hereof and supersedes any prior agreements of the parties
with respect to the subject matter hereof. It may be changed only by an
agreement in writing signed by a party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

 14. Applicable Law.

 The terms and conditions of this Agreement shall be governed by
and construed in accordance with the laws of the State or California. Any action
to enforce this Agreement shall be brought in the state courts located in San
Diego County, State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written. 

  By: /s/ David Koos David Koos Chief Executive Officer

 

 

  By: /s/ Thomas Ichim Thomas Ichim, PhD

 



 

 

 

Schedule 1

Employer: Regen BioPharma, Inc.

 

Location: Company Headquarters and Contracted Research Facilities

 

Description:

 

The Chief Scientific Officer day to day duties include:

·

•Coordinating the company’s research projects;  •Sourcing Principal Researchers;
 •Identifying intellectual property relevant to the company’s interests;
 •Identifying research facilities and negotiating contracts with contract
research organizations;  •Analyzing Scientific Data;  •Writing reports of
Scientific Experiments;  •Submitting grant proposals and presenting findings to
various governmental agencies, including but not limited to the FDA













Position Responsibilities:

 

1. Plan, develop, organize, implement, direct and evaluate intellectual property
for Company in-licensing.

 

2. Coordinate all aspects of the company’s research activities.

 

3. Source outside researchers, partners and facilities in order to conduct the
company’s business with final approval regarding the retention of researchers,
entry into agreements with partners, or purchase or lease of facilities to be
granted by the Company’s CEO in his sole discretion.    .

 

 4. Advise, negotiate, manage and administer research contracts in which the
company may enter.

 

5. Lead and direct the development, communication and implementation of research
related effective growth strategies and processes.

 

 6. Perform other duties as required. Perform other responsibilities as mandated
by and any other pertinent local, state or federal regulations.

 

VESTING SCHEDULE FOR SIGNING SHARES

 

Signing Shares may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of by Employee (“Transfer Restriction”) except as
follows:

 

Transfer Restrictions shall no longer apply to the Signing Shares (“Milestone
Shares”) upon the achievement of the following events ( Milestones”) during the
course of the Employee’s employment with the Company after 18 months.

 

1.Expansion of Scientific Advisor Board: Expand SAB to 15 members (10 points)

2.R&D relationships: initiate and manage relationships with 3 CROs, 3
manufacturers, 3 clinical sites and 1 academic collaboration (10 points)

3.Patents in licensed/filed/issued: 10 non provisional patents filed ( 10
points)

4.Securing lead researcher for each clinical trial ( 1 point) / Clinical trials:
pre-clinical( 1 point) phase 1 ( 1 pt) and phase 2 or efficacy finding ( 1 pt)

5.INDs filed ( 1 point) and INDs cleared ( 2 points)

6.IP/Patents transactions ( e.g. : license agreements, product sales and
co-development deals at a level acceptable to the Board of Directors=10pts.

 

Assuming a total of 60 points are possible for vesting, a combination of the
above points equal to 60 over an 18 month period results in 100% vesting. At the
end of 18 months, should the total number of points amount to less than 60,
vesting shall be reduced to that number of points attained divided by 60,
resulting in a percentage of shares vested. At the end of 18 months, all
unvested shares shall be forfeited . In the event of a change of control all
shares shall be deemed fully vested.

 